EXHIBIT 32.1 CERTIFICATIONS OF THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Harold R. Shipes, Chief Executive Officer of International Silver, Inc. (”the Company”), andJohn A. McKinney, Chief Financial Officer of the Company, do each certify pursuant to 18 U.S.C. §1350 that, to the best of their knowledge: 1. the Company’s quarterly report on Form 10-Q for the three months ended March 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. IN WITNESS WHEREOF, the undersigned have set their hands hereto as of the 28th day of May, 2010. /s/ Harold R. Shipes Harold R. Shipes Chief Executive Officer (Principal Executive Officer) /s/ John A. McKinney John A. McKinney Chief Financial Officer (Principal Financial and Accounting Officer)
